UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 01-6063



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


PAUL PARKER,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CR-97-325-A)


Submitted:     March 8, 2001                 Decided:   March 16, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul Parker, Appellant Pro Se. Patricia S. Rim, Melvin LaGrone
Otey, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Paul Parker seeks to appeal the district court’s order dis-

missing his 28 U.S.C.A. § 2255 (West Supp. 2000) motion.    We dis-

miss the appeal for lack of jurisdiction because Parker’s notice of

appeal was not timely filed.

        Parties are accorded sixty days after the entry of the dis-

trict court’s final judgment or order to note an appeal when the

United States is a party, see Fed. R. App. P. 4(a)(1), unless the

district court extends the appeal period under Fed. R. App. P.

4(a)(5) or reopens the appeal period under Fed. R. App. P. 4(a)(6).

This appeal period is “mandatory and jurisdictional.”    Browder v.

Director, Dep’t of Corrections, 434 U.S. 257, 264 (1978) (quoting

United States v. Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on August

15, 2000.     Parker’s notice of appeal was filed on December 28,

2000.    Because Parker failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.



                                                           DISMISSED




                                  2